DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 07-14-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1 and 6 has/have been amended, and claim(s) 1-10 remain(s) pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has not persuasively pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “a column word line elongated along the column direction” in the application as filed.
column of the memory cells MC of a corresponding memory block . . . .” However, paragraph 36 does not explain which direction the column word line is oriented. Likewise, paragraph 37 does not describe any orientation of the column word line. The adjective “column” for “column word line” is not descriptive of physical orientation but instead emphasizes this particular word line’s use for each column of memory cells in the block.
Paragraphs 36 and 37 describe features show in Figure 7. Figure 7 and all of the other figures, however, are either circuit schematics or block diagrams. These schematics and block diagrams do not necessarily reflect the manner in which elements are oriented and physically disposed, but instead show electrical connections of the various components. As such, there is no written description to support applicant’s recent amendment that the “column word line” is elongated in a column direction. 
Further, the Patent Trial and Appeal Board (“Board”) found applicant did not have support for their various claimed lines being oriented vertically, horizontally, or perpendicularly (see Decision on Appeal mailed June 10, 2021, page 7). Also, if the line directions shown in the figures in-fact were to represent actual orientation or physical disposition, Figure 6 would confuse the understanding of the claim because it shows the “column word lines” (e.g., CWL0) run in directions parallel to both the word lines (e.g., WL0) and bit lines that applicant argued must run perpendicular. The claim would be inconsistent with Figure 6 and applicant’s argument made during the history of column direction” is unsupported by adequate written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogl, US 6982902 B2, in view of Kyung, US 20160260477 A1.

As to claim 1 and 6, applicant appears to have amended the claims so as to have “first direction” read as “row direction” and “second direction” read as “column direction”, along with narrowing the scope of the claim by removing language drawn to spatial relations between the “first direction” and “second direction” and other claimed limitations. Relabeling a limitation does not change the scope of the limitation, and amending “row” and “column” to a direction does not give the limitation sustainably more patentable weight with regards to the incident claims, thus the amended claims of 07/14/2021 are the same invention (see MPEP 706.07(b), same invention means patentably indistinct) as claimed in the claim set of 11/25/2020, and have already been rejection in the action of 01/08/2021 using Gogl in view of Kyung.







    PNG
    media_image1.png
    369
    576
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    635
    870
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1251
    605
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1003
    291
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    432
    610
    media_image5.png
    Greyscale



Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 

With regards to responses (1), (3), and (4), the examiner’s previous arguments addressed substantially the same responses, and were affirmed by the Patent Trail and Appeal Board on 06/10/2021. Appellant did not file for a judicial review of the Board’s decision prior to filing a request for continued examination for the incident claims, thus rendering the Board’s decision final for responses (1), (3), and (4).

With regards to response (2), the arguments do not respond to the rejection of record.
The rejection relies upon Kyung as teaching the claimed column word line, and Gogl as teaching each of the claimed plurality of word lines. Applicant’s argument that incorporating the word lines of Kyung into Gogl is non-responsive to the rejection’s application of Kyung’s column word line to Golg’s teachings. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 07/30/2021